          Case 4:21-cv-00017-LPR Document 9 Filed 03/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ANDREW C. NEAL, JR. II                                                              PLAINTIFF

v.                               Case No.: 4:21-cv-00017-LPR

GREGORY SCOTT HART, et al.                                                      DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Andrew C. Neal, Jr. II’s Complaint is DISMISSED without prejudice.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.


       IT IS SO ADJUDGED this 2nd day of March 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
